Case 1:19-cv-01197-PAE Document 64
                                63 Filed 04/22/21
                                         04/21/21 Page 1 of 4
                                                            3
Case 1:19-cv-01197-PAE Document 64
                                63 Filed 04/22/21
                                         04/21/21 Page 2 of 4
                                                            3
Case 1:19-cv-01197-PAE Document 64
                                63 Filed 04/22/21
                                         04/21/21 Page 3 of 4
                                                            3
Case 1:19-cv-01197-PAE Document 64 Filed 04/22/21 Page 4 of 4




        The defendants are directed to file a reply by 5:00 p.m. on April 27, 2021.
        The Clerk of Court is respectfully directed to close the motion currently
        pending at docket 45. SO ORDERED.

                          PaJA.�
                   __________________________________
                         PAUL A. ENGELMAYER
                         United States District Judge
                         4/22/2021
